Citation Nr: 1216310	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-44 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD); and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel





INTRODUCTION

The Veteran served on active duty from October 1976 to October 1978, with additional unverified service in the Army National Guard of Alabama.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  The Veteran submitted a notice of disagreement with this determination later in May 2009, and timely perfected his appeal in November 2009.

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional development must be accomplished prior to the adjudication of the Veteran's petition to reopen the previously denied claim of entitlement to service connection for PTSD.  

In April 2012, the Veteran submitted a statement to the Board indicating that he wished to have a Travel Board hearing before a member of the Board.  As such, this claim must be remanded.


Accordingly, the case is REMANDED for the following action:

This claim is remanded to the AMC/RO to schedule the Veteran for a Travel Board hearing before a member of the Board at the RO.  After the hearing has been held, the case should be returned directly to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


